443 F.2d 363
Jimmie G. HILLIN, Plaintiff-Appellee,v.HERFF JONES COMPANY, Defendant-Appellant.
No. 31090. Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
May 19, 1971, Rehearing Denied June 10, 1971.

James C. Watson, Keys, Russell, Watson & Seaman, Corpus Christi, Tex., for defendant-appellant.
Eugene Coffey, Corpus Christi, Tex., for plaintiff-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
The Herff Jones Company appeals from a judgment for $16,555.99 in favor of Jimmie G. Hillin in Hillin's suit on an employment contract terminated before its expiration date by Herff Jones.  We affirm.


2
Herff Jones hired Hillin in 1963 to serve as a sales representative in south Texas.  Hillin's employment contract was to continue in force through June 30, 1968, unless earlier terminated as provided therein.  The contract authorized the company to terminate Hillin's employment should he at any time fail, in the company's discretion, to perform his duties in accordance with standards of reasonable care and prudence.  The Trial Judge found that the company discharged Hillin in 1966, not because it was dissatisfied with the caliber of his performance (for which it had commended him in the months prior to termination), but because it had decided, based on its assessment of its long-run profit potential in the Houston region, to disband its entire sales force in that area.  The District Court's finding is not clearly erroneous; there is adequate evidentiary support for it in the record.  The Judge's determination that the company wrongfully terminated Hillin was sound.  We reach the same conclusion, after careful study of the record, with respect to the Court's findings and conclusions as to the quantum of damages.


3
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I